Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 filed 01 February 2022 are pending in the application.

Priority
This application is a continuation of 16/563,394 filed 09/06/2019, now abandoned, which is a continuation of PCT/EP2018/055708 filed 03/08/2018. This application claims foreign priority to EUROPEAN PATENT OFFICE (EPO) 17159857.6 filed 03/08/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in parent application 16/563,394. The parent application 17159857.6 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-8 of this application. The priority date accorded this application is 03/08/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (US 2012/0178674 A1) in view of Kono et al (US 2002/0022601 A1) and further in view of Ciencewicki et al (Inhalation Toxicology, 2007, 19, 1135-1146).
Stahl teaches a method of treating common cold (rhinovirus infection) via administration of a composition comprising galactooligosaccharides and fructooligosaccharides (paras 0054 and 0060; the method of claim 1 and active agents recited in claim 1). The method can be used for treating an infant in the age range of 0 to 6 years (paras 0045-0046; limitation of claim 1 for subject being infant and limitation of claim 2 for subject’s age). The composition is provided as a nutritional infant formula (para 0047; as in claims 3-4). The composition of Stahl does not comprise lactobacillus rhamnosus (as in claim 8). Stahl does not teach that its agents can also be used to treat non-allergic non-infectious rhinitis as in claims 1 and 5 and does not teach the limitations of claims 6-7.
	According to Kono, common cold is also known as non-allergic rhinitis and keeps occurring several times a year (para 0003). Occurring several times in a year is chronic. Therefore, the common cold treated by Stahl is non-allergic rhinitis and is chronic (as in claim 5). Kono teaches that its active agent can be applied topically on a mucous membrane by inhalation (para 0074). This tells one of ordinary skill in the art that the composition for treating common cold (non-allergic rhinitis) can be applied directly to nasal epithelial cells. Therefore, one of ordinary skill in the art will find it obvious to apply the composition of Stahl directly to the nasal epithelial cells as in instant claim 6.
According to Ciencewicki et al, exposure to environmental pollutants exacerbates rhinovirus infection (page 1137, left col., second full paragraph under sub-title). Since rhinovirus infection is common cold and it is non-allergic, one of ordinary skill in the art will find it obvious to administer the composition of Stahl to a subject having non-allergic rhinitis and who has been exposed to environmental air pollutants (as in claim 7). 
Based on the above teachings the artisan would also administer the claimed composition (also taught by Stahl) to a subject suffering from a non-infectious non-allergic rhinitis as in amended claims 1 and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising galacto-oligosaccharides and fructo-oligosaccharides (also taught by Stahl) in the claimed method of treatment since the instant composition is known in the art for treating common cold, which is non-allergic rhinitis. The artisan would find it obvious to administer the claimed composition to treat non-allergic non-infectious rhinitis too (as in claims 1 and 5) in view of the combined teachings of the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, both galacto-oligosaccharide and fructo-oligosaccharide are known in the art to be used for treating non-allergic rhinitis. Thus, it is obvious to combine prior art elements and arrive at the claimed method of treatment. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 
One of ordinary skill in the art would be motived to administer the instant composition in the claimed method since the active agents fight the condition by stimulating the immune system (Stahl-0016-0018). The artisan would have a reasonable expectation of success in treating non-allergic non-infectious rhinitis too by stimulation of the immune system (body’s defense mechanism). The active agents used can be administered with food or with water, which is convenient (Stahl-para 0035).


Conclusion
Pending claims 1-8 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623